Citation Nr: 1737784	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-15 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); for major depressive disorder, recurrent; alcohol abuse claimed as depression; and anxiety and sleep problems, including as secondary to asthma.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for arterial hypertension, to include as secondary to asthma.

6.  Entitlement to an evaluation in excess of 30 percent for asthma.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1986 and May 2002 to November 2002.  The Veteran had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that initially the Veteran's claim for a psychiatric disability were listed as entitlement to service connection for PTSD and entitlement to service connection for major depressive disorder, recurrent; alcohol abuse claimed as depression, anxiety and sleep problems, including secondary to service connected disability of asthma.  The Board has recharacterized the issue as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.").

The issues of entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for arterial hypertension, to include as secondary to asthma; entitlement to an evaluation in excess of 30 percent for asthma; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most competent and persuasive evidence weighs against a finding that the Veteran has a left knee disability incurred in or aggravated by active service.

2.  The most competent and persuasive evidence weighs against a finding that the Veteran has a bronchitis disability incurred in or aggravated by active service.

3.  The most competent and persuasive evidence weighs against a finding that the Veteran has a pneumonia disability incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a bronchitis disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for a pneumonia disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Left Knee Disability

The Veteran seeks entitlement to service connection for a left knee disability.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any knee disability.

Upon examination in March 1987 the Veteran's musculoskeletal system was noted to be within normal limits.  Examination in March 2008 did not reveal any musculoskeletal disorders.

In December 2009 it was noted that there was no evidence of limb or joint pain, swelling, heat, or tenderness.  The Veteran had complete range of motion of the knee.  

Review of the claims file reveals that beginning October 2010 the Veteran was diagnosed with left knee arthralgia.

In March 2012 the Veteran was noted to have bilateral knee degenerative osteoarthritis.  As the most probative medical evidence of record shows that arthritis was not diagnosed within one year of separation from service, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran has not advanced specific lay contentions regarding the origin of his left knee disability.  

Entitlement to service connection for a left knee disability is not warranted on a presumptive or direct basis.  The Veteran is currently diagnosed with a left knee disability.  However, service treatment records do not reveal any complaint, diagnosis, or treatment for any left knee disability, and there is no indication that the Veteran's current knee disability, that was diagnosed years after separation, may be related to the Veteran's active service.  The preponderance of the probative evidence of record weighs against the claim of service connection for a left knee disability.  The benefit of the doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  As such, entitlement to service connection for a left knee disability is denied.  

B.  Bronchitis and Pneumonia

The Veteran seeks entitlement to service connection for bronchitis and pneumonia disabilities.

Service treatment records do not reveal breathing complaints.  In a treatment note dated in July 2002, rule out atypical pneumonia was reported.  

After the Veteran's first period of active service, the Veteran was noted to have clear lungs on examination in March 1987.

In July 2006 the Veteran was diagnosed with pneumonia.  In May 2007 the Veteran was diagnosed with bronchitis.  

Upon VA examination in September 2008 the Veteran was noted to have suffered acute bronchitis and asthma exacerbation in July 2008.  The Veteran was diagnosed with bronchial asthma.

The Veteran was afforded a VA examination in August 2013 with regard to bronchitis.  After examination the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran referred he was already service-connected for bronchial asthma.  He referred to constant daily asthma attacks since 2002 with wheezing, chest tightness, coughing, and dyspnea upon walking more than 25 yards or climbing one flight of stairs.  He also had monthly exacerbations lasting 2 days not responsive to daily constant use of: albuterol inhaler three times a day, budesonide inhaler three times a day, albuterol by power nebulizer, and mometasone inhaler twice day.  He referred monthly visits to his physician due to exacerbations of asthma.  The examiner stated that based on pulmonary consult, the Veteran had "background [history] of asthma for only 3 months," therefore bronchitis was less likely than not related to service.  

The Veteran has not advanced specific lay contentions regarding the origin of his bronchitis or pneumonia.  

Service treatment record reveal that the Veteran was treated for his breathing.  The Veteran has been diagnosed with bronchitis.  However, upon examination in September 2008 the Veteran was noted to have had an acute episode of bronchitis.  After examination in August 2013 the opinion was rendered that the Veteran's bronchitis was less likely than not related to the Veteran's service.  The preponderance of the probative evidence of record weighs against the claim of service connection for bronchitis.  The benefit of the doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Therefore, service connection for bronchitis is denied.

Entitlement to service connection for pneumonia is not warranted.  Service treatment records reveal that the Veteran was noted to be treated for rule out atypical pneumonia.  Post service treatment records reveal that the Veteran was diagnosed with pneumonia in July 2006.  However, upon examination in September 2008 the Veteran was not noted to have pneumonia and there is no indication that the Veteran has chronic pneumonia disability or residuals of pneumonia that may be related to the Veteran's active service.  The preponderance of the probative evidence of record weighs against the claim of service connection for pneumonia.  The benefit of the doubt doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Therefore, service connection for pneumonia is denied.


ORDER

Service connection for a left knee disability is denied.

Service connection for bronchitis is denied.

Service connection for pneumonia is denied.


REMAND

The Veteran was afforded a VA examination in March 2012 with regard to the etiology of his acquired psychiatric disorder.  The examiner rendered the opinion that the Veteran's acquired psychiatric disorder was less likely than not due to his active service.  However, the rationale for the opinion was that there was a time gap of 9 years from active military service and initial psychiatry evaluation and the presence of alcohol abuse.  Therefore, the Board finds this opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded a VA examination in August 2013 with regard to whether his acquired psychiatric disorder was related to his service-connected asthma.  The examiner rendered the opinion that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that there was no evidence in the literature of a direct physiological consequence between Veteran's service connected disability and a depressive condition.  

The Veteran was afforded a VA examination in June 2009 with regard to whether his hypertension was related to the medications he was prescribed for his service-connected asthma.  The examiner noted that medical literature was reviewed regarding the side effects of the medication the Veteran used for his asthma.  Regarding albuterol it was noted that it has been reported that it can produce transient elevation in the blood pressure.  The examiner stated that an etiological relationship between albuterol and hypertension had not been established.  The examiner rendered the opinion that the currently diagnosed hypertension was not secondary to medications take for asthma.

Although the examiners rendered opinions that the Veteran's acquired psychiatric disorder and hypertension were not caused by the Veteran's service connected asthma and medications prescribed for asthma, respectively, the examiners did not render opinions regarding whether the Veteran's service connected asthma and/or medications prescribed to treat asthma aggravated his acquired psychiatric disorder and/or hypertension.  Thus Board finds the August 2013 and June 2009 medical opinions to be inadequate.  See Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, the claims must be remanded to obtain adequate VA medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was most recently afforded a VA medical examination with regard to his asthma in August 2013.  Review of the examination report does not reveal the results of contemporaneous pulmonary function testing.  Rather, the examination report includes the results of pulmonary function testing performed in May 2011.  The examiner noted that the Veteran had an average of 4 or more asthma attacks with episodes of respiratory failure per week in the prior 12 months.  In addition, the examiner noted that the Veteran required at least monthly physician visits for exacerbations of his asthma.  However, even though the examiner reported severe symptoms the examiner noted that the Veteran's condition did not require oral or parenteral corticosteroids or oral bronchodilators, and noted that the Veterans that the Veteran's respiratory condition did not impact his ability to work. 

The Board finds the August 2013 examination inadequate to evaluate the Veteran's service connected asthma as the examination does not include results of pulmonary function tests.  In addition, the Board finds the examination to be inconsistent with regard to the severity of the Veteran's symptoms.  As such, the claim of entitlement to an evaluation in excess of 30 percent for asthma is remanded for the Veteran to be afforded an adequate examination.  Id.

As the outcome of the appeals of the issues of entitlement to service connection for an acquired psychiatric disorder and hypertension and entitlement to an evaluation in excess of 30 percent for asthma, may impact upon the outcome of the issue of entitlement to a TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issue of entitlement to a TDIU until the issues of entitlement to service connection for an acquired psychiatric disorder and hypertension and entitlement to an evaluation in excess of 30 percent for asthma are resolved.

On remand, attempts must be made to obtain and associate with the claims file VA treatment records dated since March 2012.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since March 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  2.  Forward the claims file to an appropriate VA medical examiner to obtain medical opinions regarding the etiology of the Veteran's acquired psychiatric disorder.  The claims file and copies of all pertinent records should be made available to the examiner for review.  An examination of the Veteran is only necessary if deemed so by the clinician. 

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's acquired psychiatric disorder was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's acquired psychiatric disorder is due to his service-connected asthma or medication prescribed for asthma?

(iii) Is it at least as likely as not that the Veteran's acquired psychiatric disorder was aggravated by his service-connected asthma or medication prescribed for asthma?

The examiner is informed that aggravation here is defined as any increase in disability.  

The examiner is also informed that whether an acquired psychiatric disorder predated a diagnosis of asthma is not determinative when addressing the aggravation question. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Forward the claims file to an appropriate VA medical examiner to obtain medical opinions regarding the etiology of the Veteran's hypertension.  The claims file and copies of all pertinent records should be made available to the examiner for review.  An examination of the Veteran is only necessary if deemed so by the clinician. 

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's hypertension was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's hypertension is due to his service-connected asthma or medication prescribed for asthma?

(iii) Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected asthma or medication prescribed for asthma?

The examiner is informed that aggravation here is defined as any increase in disability.  

The examiner is also informed that whether hypertension predated a diagnosis of asthma is not determinative when addressing the aggravation question. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma.  The claims file must be made available to the examiner for review in conjunction with the examinations.  All indicated tests should be performed. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


